Citation Nr: 1730823	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-22 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to increased disability ratings for the components of the Veteran's service-connected left knee disability, assigned a 20 percent rating for limitation of extension from December 22, 2008, to March 24, 2009, a 10 percent rating for limitation of motion from March 25, 2009, and a 10 percent rating for lateral instability from February 16, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to April 1970. 

This appeal originally came before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The case was previously before the Board in May 2014.  At that time, the Board determined that the Veteran's left knee disability warranted a 20 percent rating, but not higher, for limitation of extension from December 22, 2008, to March 24, 2009, a 10 percent rating, but not higher, for limitation of motion from March 25, 2009, and a rating of 10 percent, but not higher, for instability from February 16, 2009.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted a joint motion for remand filed by the parties and remanded the case to the Board for action consistent with the joint motion. 

The Board most recently remanded the matter in September 2015.  

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

This matter must be remanded for two reasons.  

VA Examination

The Board initially finds that a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  A VA examination was last conducted in November 2015, but it does not contain the needed information.  Thus, a new VA examination is needed.  

Due Process

The Veteran did not receive a copy of the most recent supplemental statement of the case (SSOC), which was issued in January 2016.  It was mailed to him at a prior mailing address, and it was then returned by the United States Post Office later in January 2016 as unable to forward.  By that time, an alternative address was known to the RO as reflected in a November 2015 Request for Physical Examination.  That new address was then used by the Veteran when he filed a new claim in March 2016, which confirms that it was his most recent mailing address.  Thus, the January 2016 SSOC was not sent to the Veteran's latest address of record.  See 38 C.F.R. §§ 3.1(q), 19.31(c); Boyd v. McDonald, 27 Vet. App. 63 (2014). 

In a June 2017 brief, the Veteran's representative informed the Board that it had been unable to contact the Veteran to establish his current mailing address.  The representative requested that the Board remand the matter to ensure the Veteran received a copy of the SSOC.  As it had no newer mailing address, the representative also asked that the RO consult with the Veteran's VA Medical Center to determine his current mailing address.  

Because the Board is already remanding the matter to obtain a new VA examination, the RO's failure to mail the prior SSOC to his latest address of record will be nonprejudicial as he will get notice of all the necessary information in the SSOC issued upon remand.  Nonetheless, it will be imperative that the RO obtain his latest mailing address prior to mailing the new SSOC to ensure that no further due process deficiency arises.  

Accordingly, the case is REMANDED for the following actions:

1.  After completing any initial development needed, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected left knee condition.  

The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's left knee condition.  

The joint involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  

Also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how that evidence justifies the findings.  If the information requested in any question cannot be provided, explain why.

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claim.  

If any benefit sought on appeal remains denied, the RO should mail to the Veteran at his latest mailing address of record an SSOC.   In doing so, the RO must ensure that it has identified the Veteran's latest mailing address of record.  His representative should also receive a copy of the SSOC. 

The Veteran and his representative should then be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

